708 N.W.2d 111 (2006)
474 Mich. 1009
NATIONAL WINE & SPIRITS, INC., NWS Michigan, Inc., and National Wine & Spirits, L.L.C., Plaintiffs-Appellants,
v.
STATE of Michigan, Defendant-Appellee, and
Michigan Beer & Wine Wholesalers Association, Intervening Defendant-Appellee.
Docket No. 126121, COA No. 243524.
Supreme Court of Michigan.
January 20, 2006.
On January 11, 2006, the Court heard oral argument on the application for leave *112 to appeal the March 25, 2004 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is GRANTED.
Persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.